IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 399 EAL 2018
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
YUWSHA ALWAN,                                 :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of December, 2018, Petitioner’s September 18, 2018

Motion to Correct the Record is GRANTED. Petitioner’s October 5, 2018 Petition for

Remand to the Trial Court for a New Trial or an Evidentiary Hearing is DENIED. The

Petition for Allowance of Appeal is DENIED.